 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
 9                              EASTERN DISTRICT OF CALIFORNIA
10
     DEBBIE JOHNSON,                      ) Case No.: 2:17-CV-02218-MCE-DB
11                                        )
               Plaintiff,                 ) ORDER
12                                        )
       v.                                 )
13   PARK MANAGEMENT CORP., a California ))
     Corporation; and Does 1-10,          )
14
               Defendants.                )
15                                        )
                                          )
16                                        )
                                          )
17                                        )

18
            The Court hereby vacates all currently set dates, with the expectation that the parties will
19
     file a Joint Stipulation for Dismissal within 60 days.
20
            IT IS SO ORDERED.
21
     Dated: March 13, 2019
22
23
24
25
26
27
28

     Notice of Settlement               -1-                   2:17-CV-02218-MCE-DB
